Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Yehuda Binder, Reg# 73,612, the application has been amended as follows: 
1. (Currently amended) A method for anonymously fetching over the Internet a first content identified by a first content identifier that comprises a first Uniform Resource Locator (URL) and a second content identified by a second content identifier that comprises a second Uniform Resource Locator (URL) from a web server, using a first server and a mobile device, the method comprising:
	initiating communication, by the mobile device, with the first server in response to a powering up of the mobile device;
	measuring, by the mobile device, a utilization level of a resource;
	sending, by the mobile device to the first server, a message that comprises the measured utilization level;
	receiving, by the mobile device, the first content identifier from the first server;
	sending, by the mobile device, the first content identifier to the web server;
	receiving, by the mobile device, the first content from the web server in response to the sending of the first content identifier;
	sending, by the mobile device, the received first content to the first server;
	receiving, by the mobile device, the second content identifier from the first server;
	sending, by the mobile device, the second content identifier to the web server;
	receiving, by the mobile device, the second content from the web server in response to the sending of the second content identifier; and
	sending, by the mobile device, the received second content to the first server,
	wherein the first content comprises, a part of, or a whole of, a web-site page, 
	wherein the mobile device comprises a smartphone that stores, operates, or uses, a client operating system that is a mobile operating system, and
	wherein the sending to the web server, by the mobile device, uses the mobile device as the source device so that the web server is prevented from being aware of the first server or of any requesting device other than the mobile device.

17-20. (Cancelled) 
21. (Currently amended) The method according to claim 1 
27. (Cancelled) 
32-33. (Cancelled) 
34. (Currently amended) The method according to claim 1 
37. (Currently amended) The method according to claim 1 
38. (Currently amended) The method according to claim 1 
41. (Currently amended) The method according to claim 1 
42. (Currently amended) The method according to claim 1 
46. (Currently amended) The method according to claim 1 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest using a mobile device, comprising a smartphone, to act as an intermediary proxy, between a requesting source/client device, a first server receiving requests from the source/client device, and a web server containing the content requested by the client, each portion of the requested content being identified as URLs, which are used to identify each requested content portion, which are drawn to at least a portion of a web-page and partitioned into each URL, and preventing the web server from being aware of the identities of the source/client device and an initial server, used to relay the content request from the source/client device to the intermediary mobile device, in the specific manner and combinations recited in claims 1-16, 21-26, 28-31, and 34-52.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Reed et al (US 6,266,704), which teaches onion routing for a plurality of devices in a communication network;
(ii) 	US PG Pub Pub Binder (US 2012/0166582), which discloses using a plurality of mobile devices as intermediate proxies;
(iii) 	NPL document "Anonymous Connections and Onion Routing" – Reed et al, Naval Research Laboratory, 04/1998; and
(iv) 	NPL document "Proxies for Anonymous Routing" – Reed et al, Naval Research Laboratory, Center for High Assurance Computer Systems, 12/9/1996.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of using a mobile device, comprising a smartphone, to act as an intermediary proxy, between a requesting source/client device, a first server receiving requests from the source/client device, and a web server containing the content requested by the client, each portion of the requested content being identified as URLs, which are used to identify each requested content portion, which are drawn to at least a portion of a web-page and partitioned into each URL, and preventing the web server from being aware of the identities of the source/client device and an initial server, used to relay the content request from the source/client device to the intermediary mobile device, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220420